Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing is objected to because voltage (Vcc) for block (228) is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5, 7-10 and 15 are objected to because of the following informalities: 
sation” should correctly be “polarization”.

Claims 1, 8 and 9, “-“ appears at the beginning of a limitation should be deleted.

Claim 1, line 18, “the first and the second gain-control signal” should correctly be “the first and the second gain-control signals”.
Claim 1, line 22, “for current providing” should correctly be “for providing”.
Claim 1, line 31, “active-load” should correctly be “active load”, see claims 5 and 13, there is no dash. 
Claim 1, line 35, “(106)” should be deleted.

Claim 3, line 1, “the current unit” needs to be more specific. Note, claim 2 discloses “a first and second current unit”.

Claims 5 and 14, lines 1 and 2, first and second occurrences of “the first long-tailed pair circuit or the first long-tailed pair circuit” should be “the first long-tailed pair circuit”.

Claim 8, page 14, line 12, “(336)” should be deleted.

Claim 8, page 15, line 1, “the first and the second gain-control signal” should correctly be “the first and the second gain-control signals”.
s”.
Claim 8, page 15, line 7, “the input signals” should correctly be “the first and the second input signals”.

Claim 8, page 15, line 8, “the first and the second gain-control signal” should correctly be “the first and the second gain-control signals”.

Claim 9, line 12, “(334)” should be deleted.
Claim 9, line 16, “(332)” should be deleted.

Claim 10, a “,” is needed after claim # or before “wherein”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 6 and 14 discloses “the second long-tailed pair circuit with the current mirror load comprises field effect transistors (P1, P2, P3)”. However, Figure 2 discloses the second long-tailed pair circuit (228) comprises the current mirror load (230), which comprises only two transistors (P1 and P2), wherein transistor (P3) claimed is a part of the first differential amplifier unit (202). It is further noted that the first differential amplifier unit (202) also comprises the first long-tailed pair circuit (226), which has NO current mirror load. Clarification is needed for these claims.
Claims 1, 7, 9 and 15, applicant uses the word “polarisation” associated with voltage supplies (Vcc and GND respectively). However, it is not clear if it has any electrical significant at all. What does “polarisation” mean in a voltage supply? Can the word “polarisation” be deleted and the circuit still has the same operation?
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasgupta (6,529,077).
Regarding clam 1, Dasgupta (Fig.4) discloses gain circuit comprising: a gain-control stage, see column 3, line 59 to column 4, line 5, for generating a first gain-control signal (lB4) and a second gain-control signal (lB5) for controlling a gain value of an external variable-gain amplifying unit, Figures 5 or 8, the gain-control stage comprising:  a first differential amplifier unit comprising: a first input interface (connection to gates of M11, M12) configured to receive a reference voltage signal (VREF1) and a variable gain-control voltage signal (Vref2); a first amplifying stage (M10 to M16) comprising a controllable first current source (Ml 5, M10), configured to provide a first biasing current (l'B) having a first biasing current amount that depends on a current voltage value of a control voltage signal (output of OA1), the first amplifying stage being connected to a first polarisation voltage supply line for providing a first polarisation voltage (+Vdd). to a second polarisation voltage supply line (ground) for providing, via the first current source (M15), a second polarisation voltage as a reference polarisation voltage, and to the first input interface, the first amplifying stage being configured to provide, via a first output interface (M14, M16), the first and the second gain-control signal (lB4, I B5) in dependence on the variable gain control voltage signal (VREF2), the reference voltage signal (VREF1) and the first biasing current (l'B); and a second differential amplifier unit for providing the current voltage value of the control voltage signal, comprising: a second input interface (connection to gates of M3, M4) configured to receive the REF1) and the variable gain-control voltage signal(V REF2); a second amplifying stage (DA1, M7 to M9, OA1) comprising a second current source (M7, M9), configured to provide a second biasing current (lB) having a second biasing current amount, the second amplifying stage connected to the first polarisation voltage supply line (VDD) via an active-load unit (OA1, though it is not shown that OA1 also has the supply voltages VDD and ground this appears to be implicitly disclosed), to the second polarisation voltage supply line (ground) via the second current source (M7), and to the second input interface (connections at gates of M3, M4), the second amplifying stage (DA1, M7 to M9, OA1) being configured to provide, via a second output interface (output of OA1), the current voltage value of the control voltage signal (voltage at output of A1) to the controllable first current source (M10, M15) of the first differential amplifier unit (M10 to M16).
Regarding claims 2 and 3, Dasgupta (Fig.4) discloses reference current (l0) provides input current for current mirror (M5 and M7) and for current mirror (M5 and M15).
Regarding claims 4, 11 and 12, Dasgupta (Fig.4) discloses transistors (M11, M12 and M15), which formed a first long-tailed pair.
Regarding claim 8, Dasgupta (Figs. 4, 7 and 8) discloses a gain-control stage, see claim 1, for providing the first and the second gain-control signals; a gain-control signal input (nodes where lCT1 to l CT3 are supplied, respectively) for receiving the first gain-control signal (lB4 and lCT1, respectively)) and the second gain-control signal (lB5 and lCT2. respectively); a variable-gain-amplifier signal input for receiving a first input signal (IN1) and a second input signal (IN2); a variable-gain amplifying unit (AV1 to AV3) CT1 to l CT2); to receive the first and the second input signal from the variable-gain-amplifier signal input; to amplify a difference of the input signals in accordance with a current value of the first and the second gain-control signal, thus generating a first output signal (OUT1) and a second output signal (OUT2) with an amplified output signal difference; and a variable-gain-amplifier signal output for providing the first and the second output signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta.
Regarding claims 7 and 15, Dasgupta does not disclose a band-gap voltage reference as claimed. However, utilizing a bandgap-voltage reference is common when . 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta in view of Saito (6,452,449).
Dasgupta discloses claimed invention except for the specific structure of the variable-gain amplifying unit as claimed. Saito (Fig. 3) discloses a conventional variable gain amplifier comprising a gain control circuit (50) for controlling the gain of the of differential amplification circuit (10), wherein the structure of the differential amplifier circuit is inherently seen as claimed. Accordingly, it would have been obvious to a person having ordinary skill in the art to replace Dasgupta’s variable–gain amplifying unit with Saito’s circuit since Saito has shown their use in a similar context.

Allowable Subject Matter
Claims 5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 13 call for, a second long-tailed pair circuit with a current mirror load as the active load unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843